Citation Nr: 1619317	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  08-23 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for retinal detachment.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee.

4.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee.

5.  Entitlement to a disability rating in excess of 30 percent for a left knee strain.

6.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee.

7.  Entitlement to a disability rating in excess of 20 percent for a right hip strain with degenerative joint disease.

8.  Entitlement to a disability rating in excess of 20 percent for a left hip strain with degenerative joint disease.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 (GERD, lumbar spine, left foot), October 2009 (left knee strain, left knee degenerative joint disease, right hip, left hip), and May 2011 (retinal detachment) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  Jurisdiction of the claim was subsequently transferred to the RO in St. Petersburg, Florida.

The Board observes that the Veteran filed a notice of disagreement in December 2015 with the February 2015 rating decision denying entitlement to special monthly compensation based on Aid and Attendance / Housebound.  As the Veteran is deceased, the Board will not take jurisdiction of this issue.

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On December 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeals of the issues of entitlement to service connection for retinal detachment, and entitlement to service connection for GERD, to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee.

2.  In May 2016, the Board received notice that the appellant had died in February 2016.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for retinal detachment, and entitlement to service connection for GERD, to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to a disability rating in excess of 30 percent for a left knee strain; entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee; entitlement to a disability rating in excess of 20 percent for a right hip strain with degenerative joint disease; entitlement to a disability rating in excess of 20 percent for a left hip strain with degenerative joint disease; and entitlement to a TDIU at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the issues of entitlement to service connection for retinal detachment, and entitlement to service connection for GERD, to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee, the Veteran requested in his December 2015 videoconference hearing that the Board dismiss his appeals of those issues.  See transcript, pp. 2-3.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for GERD, to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).

With respect to the issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to a disability rating in excess of 30 percent for a left knee strain; entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee; entitlement to a disability rating in excess of 20 percent for a right hip strain with degenerative joint disease; entitlement to a disability rating in excess of 20 percent for a left hip strain with degenerative joint disease; and entitlement to a TDIU, the Board received notice in May 2016 that the appellant had died in February 2016.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Therefore, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. 
§  5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal of the issues of entitlement to service connection for retinal detachment, and entitlement to service connection for GERD, to include as secondary to medication taken for the service-connected disabilities of bilateral hip strain with degenerative joint disease, left knee strain, and degenerative joint disease of the left knee, is dismissed due to withdrawal by the Veteran.

The appeal of the issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to service connection for a left foot disorder, to include as secondary to service-connected left knee strain and degenerative joint disease of the left knee; entitlement to a disability rating in excess of 30 percent for a left knee strain; entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the left knee; entitlement to a disability rating in excess of 20 percent for a right hip strain with degenerative joint disease; entitlement to a disability rating in excess of 20 percent for a left hip strain with degenerative joint disease; and entitlement to a TDIU is dismissed due to the death of the Veteran.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


